Morrison, J.,
dissenting:
I am unable to agree with the majority of the court in affirming the judgment in this case. The first count of the indictment charged the appellant, Helen Boyle, with kidnaping and abducting William Whitla, a male child, from the county of Mercer, in the state of Pennsylvania, on April 7, 1909, and the second count charged that she did, on the same date and at the same place, aid, assist and abet James Boyle in kidnaping, abducting and carrying away the said William Whitla from the county of Mercer, Pennsylvania. While the indictment charges the abduction to have been on April 7,1909, the testimony clearly establishes that the child was actually abducted and carried away by James Boyle on March 18, 1909, and this fact is conceded on all hands.
The jury found the defendant not guilty under the first count, but guilty under the second count of the indictment, and she was sentenced to undergo imprisonment in the penitentiary for a period of twenty-five years.
' James Boyle was tried and convicted under a separate indictment for kidnaping and carrying away from the county of Mercer, Pennsylvania, the said child, William Whitla, and he was sentenced to undergo imprisonment in the penitentiary for life. At the trial it was clearly proved and is a conceded fact that James Boyle and Helen Boyle left Mercer county, Pennsylvania, on March 12, 1909, and on the same day arrived in the city of Cleveland in the state of Ohio, and that Helen Boyle remained in that city and state continuously from that day until March 23, 1909. There is no pretense made by any one that on March 18, 1909, when James Boyle lddnaped and carried away from Mercer county the child, William Whitla, Helen Boyle was within the state of Pennsylvania. I understand the majority of this court to concede that to sustain the conviction of Helen Boyle there inust be found in the record evidence that she committed some overt act in regard to the abduction in the county of Mercer, in the state of Penn*23sylvania, and that is my view of the law, but I am unable to find such evidence in the record. Conceding that Helen Boyle was in Cleveland, Ohio, on the day of the abduction and for several days next preceding that date, I cannot see how she could have aided, assisted or abetted James Boyle in committing the felony in Mercer county. The offense of which she was convicted seems to be embraced in the word abet, and I do not understand that anybody contends that she actually aided or assisted James Boyle on March 18, 1909, in kidnaping and carrying away the child from the county of Mercer, in the state of Pennsylvania. This being so, did she abet him in committing this felony? The best definition I find of the word abet is: “In law, to encourage, counsel, incite or assist in a criminal act—implying in the case of a felony personal presence.” I find in the record no evidence supporting the charge that Helen Boyle either aided, assisted or abetted James Boyle in committing the felony in Mercer county on March 18, 1909.
It is true that it was proved that when arrested in Ohio Helen Boyle said in substance: “I am the little woman who planned the whole scheme.” But this planning might all have been done while Helen Boyle and James Boyle were in Cleveland, Ohio, during the several days immediately prior to the abduction. Under all of the evidence the jury could only guess as to where the abduction was planned. It was just as likely to have been in Ohio as in Pennsylvania, even if such planning was sufficient evidence of aiding, assisting or abetting James Boyle in committing the felony. But I am of the opinion that, even if the plan to abduct the child was made in Mercer county, between James and Helen Boyle, and they then left Mercer county and went to Cleveland, Ohio, on March 12, 1909, where Helen Boyle remained continuously until several days after the abduction, such planning, without more, would not be sufficient to convict Helen Boyle of the crime charged in the second count of the indictment.
There can be no doubt that Helen Boyle committed *24a serious crime in the state of Ohio in aiding and assisting James Boyle in secreting and holding the child until they received a large sum of money for surrendering the child to its father, but whatever crime she committed seems to me to have been in the state of Ohio, and she should be there tried and punished.
I would reverse the judgment and discharge the defendant without day.